Citation Nr: 1205312	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine

THE ISSUES

1.  Whether new and material evidence to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for mild compression fracture of C5 with degenerative changes as a result of treatment received at the VA Medical Center in Sepulveda, California has been received.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for mild compression fracture of C5 with degenerative changes as a result of treatment received at the VA Medical Center in Sepulveda, California.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a cervical spine disability as a result of treatment received at the VA Medical Center in Sepulveda, California, was previously denied by the RO in a September 2002 rating decision.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied the Veteran's request to reopen the claim for section 1151 compensation benefits.  In August 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

Regarding characterization of the issues on appeal, the Board points out that it must address the question of whether new and material evidence to reopen the claim under consideration has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page.

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in June 2011, the Veteran granted a power-of-attorney in favor of private attorney Penelope E. Gronbeck with regard to the claims on appeal.  The Board recognizes the change in representation.

The Board's decision addressing the request to reopen the claim for section 1151 compensation benefits for cervical spine disability, is set forth below.  The merits claim is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Centet (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim to reopen have been accomplished.

2.  In a September 2002 rating decision, the RO denied the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a cervical spine disability as a result of treatment received at the VA Medical Center in Sepulveda, California; although notified of the denial in a September 2002 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the September 2002 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim for section 1151 compensation benefits, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision in which the RO denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a cervical spine disability as a result of treatment received at the VA Medical Center in Sepulveda, California is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence pertinent to the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a cervical spine disability as a result of treatment received at the VA Medical Center in Sepulveda, California received since the RO's September 2002 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 


II.  Analysis

38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service connected. The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the medical treatment without the Veteran's informed consent (in accordance with 38 C.F.R. § 17.32).  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

As indicated above, the RO denied the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a cervical spine disability in September 2002.  The evidence of record at the time consisted of statements of the Veteran and his representative, records from the VA Medical Center (VAMC) in Sepulveda, California  (dated from 1981 to 1985), and private medical records from Mercy Hospital and Central Maine Internal Medicine.  Although the medical records documented a diagnosis of a compression fracture of C5 and degenerative changes, the RO denied the claim on the basis that that the evidence did not show that VA medical services were the proximate cause of the Veteran's disability.  

Although notified of the RO's September 2002 denial in a letter dated later that month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's September 2002 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in February 2007.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since September 2002 includes VA and private treatment records.  These records reflect that, in June 2003, the Veteran sought treatment from Benjamin Brown, M.D., for neck pain, muscle tightness, and mild dysphagia.  He contended that the problem arose when three vertebrae were broken during the VA hernia surgeries performed in approximately 1981.  Dr. Brown diagnosed neck and back pain, noting the origin as "apparently related to some surgical complication."  In an August 2003 report, Dr. Brown opined that the Veteran's cervical spine disability is "likely related to compression fractures of the C4 to C6 region, presumably during an operation almost 20 years ago." 

The Board finds that the above-described evidence provides a basis for reopening the claim for section 1151 compensation benefits for cervical spine disability. , At the time of the September 2002 rating decision, there was evidence of a current cervical spine disability; however, there was no competent evidence that VA medical treatment was the proximate cause of the Veteran's disability.

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the September 2002 final decision of the claim, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence, while not necessarily conclusive, is "material" in that it 
relates to an unestablished fact needed to establish section 1151 compensation benefits (i.e., additional disability caused by surgery at a VA facility).  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that new evidence raises a reasonable possibility of substantiating the claim if it at least triggers the Secretary's duty to assist by providing a medical opinion).  Hence, this evidence raises a reasonable possibility of substantiating the claim for section 1151 compensation benefits.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for section 1151 compensation benefits for cervical spine disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for mild compression fracture of C5 with degenerative changes as a result of treatment received at the VA Medical Center in Sepulveda, California has been received, to this limited extent, the appeal is granted.



REMAND

The Board finds that further development of the claim for section 1151 compensation benefits, on the merits, is warranted.  

The Veteran contends that in approximately 1981, his neck was broken when he underwent surgical repair of an inguinal hernia at the VAMC in Sepulveda, California.  In statements made to medical providers, he contends that after waking up from the procedure, his neck was bent to the right, and that he has suffered from severe pain and limitation of motion ever since.

Medical records dated from 1981 to 1985 from the VAMC in Sepulveda, California document several surgical repairs of the Veteran's inguinal hernias.  These records, however, are devoid of documentation pertaining to a vertebral fracture or other disorder of the cervical spine.

In a July 2002  private medical record, an examiner noted the Veteran's complaints pertaining to his cervical spine, and his belief that the disorder was caused by VA negligence.  The examiner diagnosed the Veteran with degenerative changes of the cervical spine, osteopenia, and end plate compressions, however did not offer any opinion concerning the etiology of the disability.  The examiner noted there were no "frank full compression fractures" on review of previously conducted MRI reports.  The examiner noted, "he seems almost irrational and paranoid concerning his prior care surrounding his neck and I have to be very cautious in approaching the subject with the patient as it brings up a whole lot of anger and accusations from him."

In an October 2002 private medical record, the Veteran's neck disability was attributed to an "unclear etiology."  No further pertinent information is contained in the report.

A separate, October 2002 private medical record reflects that the Veteran sought treatment for neck pain and stated his contention that the disability was caused to the hernia repair at the VAMC in California.  He demonstrated difficulty turning his neck to the left, as well as extending it.  His muscles were weak in the left side of his neck.  He had some numbness in the left foot and back of his left hand.  X-rays revealed osteopenia, as well as superior end plate compression fractures.

As discussed in the decision above, in a June 2003 private medical report, Dr. Brown diagnosed the Veteran with neck and back pain, noting the origin as "apparently related to some surgical complication."  In an August 2003 report, Dr. Brown opined that the Veteran's cervical spine disability is "likely related to compression fractures of the C4 to C6 region, presumably during an operation almost 20 years ago." 

A December 2003 private medical record reflects that the Veteran sought treatment for pain, radicular symptoms, and limited motion.  Nerve conduction studies showed mild cervical radiculopathy in the C6/C7 nerve root distribution.  The Veteran attributed his symptomatology to the 1981 surgery.  The examiner noted, "the patient continues to have a multitude of complaints which he attributes to his neck and injury he sustained at the VA hospital. He is hoarse definitely and he speaks with a low voice. I don't know what the problem is but it certainly has [sic] nothing to do with his mild cervical radiculopathy."

An April 2004 x-ray revealed osteopenia.  Disk spaces were well maintained, and there was no evidence of acute fractures or instability.  Degenerative changes were seen along the cervical apophyseal joints.

Collectively, this evidence indicates that the Veteran may have a current cervical spine disability that is related to the surgery conducted at the Sepulveda VAMC in approximately 1981.  However, the evidence does not sufficiently resolve the question of what the Veteran's current cervical spine disability is, including whether he has suffered fractures. . Likewise, the record does not adequately resolve the etiology of the current disability.  While the 2003 statements of Dr. Brown support the Veteran's claim, they are indirect and do not specifically refer to the 1981 surgery, or refer only to pain, rather than a specific diagnosis.

As discussed above, under 38 U.S.C.A. § 1151, compensation is awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished her under any law administered by VA, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or (B) an event not reasonably foreseeable.  As these questions are medical in nature, the Board finds that a VA examination of the Veteran, and a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo a VA orthopedic examination at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the requested examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that the Veteran has been receiving treatment at the VAMC in Togus, Maine.  While the claims file currently includes treatment records dated up to October 2002, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Togus VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2002, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In this regard, the Board acknowledges the contention of the Veteran's former representative that VA should obtain the medical quality-assurance records of the VA Medical Center.  However, even assuming the existence and pertinence of such records,  under 38 U.S.C.A. § 5705 (West 2002), records created as part of the VA's medical quality-assurance program are confidential and access is limited.

Pursuant to 38 U.S.C.A. § 5705(b) and its implementing regulations, in part, 38 C.F.R. §17.508(a), neither the adjudicative personnel of the Veterans Benefits Administration nor the personnel of the Board of Veterans' Appeals are listed among the persons authorized access to quality-assurance records.  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. A, Para. 3, Subpara. i, entitled "Quality Assurance Investigative Reports" (which replaced previous M21-1, Part IV, Chap. 22, Subchap. 1, § 22.03), pertaining to the development of the evidence relating to claims under 38 U.S.C.A. § 1151, citing 38 U.S.C.A. § 5705, the manual instructs that quality-assurance reports are confidential and cannot be used as evidence in the adjudication of claims under 38 U.S.C.A. § 1151.  As such, although VA is required under VCAA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, in the absence of any specific provisions of the law or regulations that authorize access to quality-assurance records for adjudicative use, the Board notes that it is not required to obtain such records pursuant to the duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA).

While the matter is on remand, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby remanded to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Togus VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since October 2002.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Also after all records and/or responses from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) of the cervical spine.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran has a disability of the cervical spine as a result of surgeries performed at the Sepulveda VAMC in the 1980's; and if so, whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment; or (b) an event not reasonable foreseeable.  

In rendering requested opinions, the examiner should specifically consider and discuss the opinion of Benjamin Brown, M.D, set forth in June 2003 and August 2003 reports.

The physician should set forth all examination findings,  along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for section 1151 compensation benefits for cervical spine disability, on the merits, in light of all pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


